Citation Nr: 0430310	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

1.  Refractive error and presbyopia are not recognized as 
diseases or injuries within the meaning of VA compensation 
law.

2.  Pingueculae are not attributable to in-service disease or 
injury.  

3.  Residuals of in-service battery acid injury to the eyes, 
including conjunctivitis and scar tissue of the eyes, are not 
shown.

4.  Ocular hypertension and hypertensive retinopathy were not 
manifest during service or within one year of service 
separation.


CONCLUSIONS OF LAW

1.  Refractive error and presbyopia were not incurred or 
aggravated in wartime service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(c) (2004).

2.  Pingueculae, scar tissue, and residuals of conjunctivitis 
were not incurred or aggravated in wartime service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  Ocular hypertension and hypertensive retinopathy were not 
incurred or aggravated in wartime service and hypertension 
and organic disease of the nervous system may not be presumed 
to have been incurred in wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the August 2003 VCAA 
letter to him.  The August 2003 VCAA letter advised him that 
VA would make reasonable efforts to help him get evidence 
necessary to support his claim, and that he had to give VA 
enough information about the records so VA could request 
them.  He was told that it was still his responsibility to 
support his claim with appropriate evidence.  He was told 
what evidence would help VA makes its decision, where he 
should send what VA needed, and how soon he should send it.  
He was told the status of his claim and how he could help.  
He was told what evidence had been received, and what the 
evidence must show to support his claim.

The Board concludes that the discussion in the correspondence 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that where, 
as here, VCAA notice was not mandated at the time of the 
initial AOJ decision, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
In this case, the RO considered the claim based on all the 
evidence of record in October 2003 and issued supplemental 
statements of the case in October 2003 and May 2004.  
Therefore, there was proper subsequent VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for hypertension or organic disease of the nervous system may 
be granted if manifest within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis

The veteran does not allege that eye disease was incurred or 
aggravated in combat.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.  

A review of the veteran's March 1995 claim form, his February 
1998 VA examination report, and his September 2000 VA Form 9 
reveals that the veteran essentially contends that battery 
acid injured his eyes in service in July 1968, and that he 
now has eye disability as a result.

An undated service medical record reveals that he was treated 
after getting battery acid in his eyes one hour before being 
seen in the clinic.

On service clinical evaluation an hour after the injury, the 
corneal stain test was positive mainly inferiorly in the 
right eye.  Treatment was administered.  It included 
Neosporin, Sulfacetamide, and a right eye patch.  He was told 
to return to the clinic in early July 1968.  

On return to the service clinic in July 1968, the cornea was 
clear without stain in the right eye.  The conjunctivae had 
moderate injection and the assessment was chemical 
conjunctivitis.  Sulfacetamide was prescribed.  

The veteran denied having eye trouble on service discharge 
examination in October 1970.  Clinical evaluation of his eyes 
was normal, and clinical evaluation of his vascular and 
neurologic systems was normal.  His uncorrected distant 
vision was 20/20 in each eye.  A cover test was normal at 20 
feet, his color vision was normal, and his intraocular 
pressure was normal by palpation.  His blood pressure was 
130/80.

The February 1998 VA examiner found the veteran to have 
refractive error, presbyopia, pingueculae, ocular 
hypertension, and mild retinal vascular changes consistent 
with hypertension.  The February 1998 VA examiner indicated 
that the veteran's pingueculae were more likely than not 
unrelated to the chemical exposure in service, and that the 
ocular hypertension was not related to acid exposure.  

A February 2003 VA medical examiner indicated that it was not 
as likely as not that the conditions found on VA examination 
in February 1998 were related to service.  

A February 2004 VA medical examiner indicated that the 
veteran's refractive error, hyperopia, presbyopia, 
pingueculae, ocular hypertension, and/or mild hypertensive 
retinopathy were not caused by or a result of the battery 
acid splashing into the veteran's eyes when he was in 
service.  He reviewed the veteran's claims folder including 
the service medical records and stated that the veteran's 
eyes recovered completely after the in-service accident.  It 
was noted that the veteran was born with hyperopia and wore 
glasses to correct the problems beginning at age seven.

The evidence shows that the in-service chemical 
conjunctivitis resolved without residuals.  The veteran's 
eyes were normal on service discharge examination in October 
1970 and the examiner in February 2004 indicated that the 
veteran's eyes recovered completely after the in-service 
accident.  No competent evidence shows current scar tissue or 
any residual of the in-service exposure.  The law clearly 
establishes that there must be a disability.  The normal 
separation examination and the post-service absence of a 
diagnosis of conjunctivitis establishes that such resolved 
without residual disability.

Competent evidence from the VA examiners in February 1998, 
February 2003, and April 2004 indicates that each of the 
veteran's current eye disorders are unrelated to service, and 
no competent evidence indicates that any of them are related 
to service.

Post-service, pingueculae were identified in February 1998, 
but they were not manifest during service and it was 
concluded in February 1998 and February 2003 that such were 
more likely than not unrelated to service.  

The record also identifies ocular hypertension and 
retinopathy in February 1998.  However, neither was manifest 
during service, the service discharge examination was normal, 
and neither was manifest within 1 year of separation.  
Furthermore, it was specifically concluded in February 2003 
that the ocular hypertension was not related to acid 
exposure.  

The April 2004 VA examiner identified refractive error, 
presbyopia.  Regardless of the date of onset, such is not a 
disease or injury for which compensation may be granted.  
38 C.F.R. § 3.303(c); Sanchez-Benitez v. Principi, 259 F.3d 
(Fed. Cir. 2001); Terry v. Principi, 340 F. 3d 1378 (Fed. 
Cir. 2003).

Furthermore, the evidence is not supportive of continuation 
of bilateral eye disorder since service.  While the veteran 
stated in September 2000 that ever since he was 21 he has 
never been able to see the same, his service discharge 
examination report indicates that his uncorrected distant 
vision was 20/20 in each eye and that his eyes were normal.  
Continuity of symptomatology from service-related eye disease 
or injury is not shown and the February 2004 examiner 
indicated that the veteran's eyes recovered completely after 
the accident.  

In the absence of a nexus between an in-service disease or 
injury and the current eye disorders, service connection is 
not warranted.  

While the veteran is competent to indicate that he had an eye 
injury in service, and that he has not been able to see like 
he was before the in-service injury, he is not capable, as a 
layperson, of indicating that his current bilateral eye 
disorders are related to that injury.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral eye disorder is denied.  





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



